Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FILED BY HERCULES INCORPORATED Pursuant to Rule 425 under the Securities Act of 1933 and Deemed Filed under Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Hercules Incorporated Commission File Number 1-00496 Date: July 18, 2008 Additional Information In connection with the proposed transaction, Ashland Inc. ("Ashland") and Hercules Incorporated ("Hercules")will be filing documents with the SEC, including the filing by Ashland of a registration statement on Form S-4, and the filing by Hercules of a related preliminary and definitive proxy statement/prospectus. Investors and security holders are urged to read the registration statement on Form S-4 and the related preliminary and definitive proxy/prospectus when they become available because they will contain important information about the proposed transaction. Investors and security holders may obtain free copies of these documents (when they are available) and other documents filed with the SEC at the SECs web site at www.sec.gov and by contacting Ashland Investor Relations at (859) 815-4454 or Hercules Investor Relations at (302) 594-7151. Investors and security holders may obtain free copies of the documents filed with the SEC on Ashlands Investor Relations website at www.ashland.com/investors or Hercules website at www.herc.com or the SECs website at www.sec.gov. Hercules and its directors and executive officers may be deemed participants in the solicitation of proxies from the stockholders of Hercules in connection with the proposed transaction. Information regarding the special interests of these directors and executive officers in the proposed transaction will be included in the proxy statement/prospectus described above. Additional information regarding the directors and executive officers of Hercules is also included in Hercules proxy statement for its 2008 Annual Meeting of Shareholders, which was filed with the SEC on March 19, 2008. These documents are available free of charge at the SECs web site at www.sec.gov and from Investor Relations at Ashland and Hercules as described above . HERCULES REVISES SECOND QUARTER EARNINGS SCHEDULE WILMINGTON, DE, JULY 16, 2008 Hercules Incorporated (NYSE: HPC) today announced that the teleconference call for the second quarter 2008 earnings has been cancelled given the pending transaction with Ashland Inc. The earnings release will occur as previously announced as set forth below. Earnings Release: July 21, 2008  After the stock market closes. Distribution: Business Wire and Hercules' website at www.herc.com. # # # Hercules manufactures and markets chemical specialties globally for making a variety of products for home, office and industrial markets. For more information, visit the Her-cules website at www.herc.com. Media Contact: John S. Riley (302) 594-6025 Investor Contact: Stuart L. Fornoff (302) 594-7151
